DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	The applicant’s election without traverse of Species A, Figs.1-11, in the applicant’s answer dated 6 September, 2022 is acknowledged. Applicant avers that claims 1-3, 7, 9-13, 16 and 18-20 read on the elected species. Claims 1-3, 7, 9-13, 16 and 18-20 are examined. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 7, 9-13, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim reads “at least one propelling structure, comprising a first driving unit, a second driving unit and a third driving unit, which are evenly fixed on a peripheral wall of the tube cavity” [lines 4-6]. Here, this could be understood to mean the driving units must be fixed on the peripheral wall, requiring drawing objections and 112 (a) rejections for lack of support in the original disclosure. Alternatively, this could be understood to be an obvious drafting error, where “fixed on” was instead intended to read “embedded within”. Thus, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is correct. 
In regards to claim 1, the claim reads “at least two support structures, with each two adjacent support structures having at least one propelling structure arranged therebetween”, [lines 7-8]. It is not clear if the “propelling structure” here is the same item as the “propelling structure” of line 4. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that this instance of “propelling structure” is a subset of the earlier instance. 
In regards to claim 1, the claim reads “the first driving unit, the second driving unit and the third driving unit are respectively telescopic along the axis of the tube” [lines 10-11]. Here, it is unclear if the drive units telescope with respect to one another, or if they are merely telescopic along the tube axis. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is the case. 
In regards to claim 1, the claim reads “the support structures are… arranged on the peripheral wall of the tube cavity” [lines 12-13]. Here, this could be understood to mean the support structures must be arranged on the peripheral wall, requiring drawing objections and 112 (a) rejections for lack of support in the original disclosure. Alternatively, this could be understood to be an obvious drafting error, where “on” was instead intended to read “about”. Thus, the claim is unclear. For the purposes of prosecution, it will be assumed that the latter is correct. 
In regards to claim 2, the claim reads “the first fluid accommodation cavity is communicated with a fluid supply-drainage device through a first fluid supply-drainage pipe, and under an action of the fluid supply-drainage device, able to extend when pressurized or contract when depressurized along the axis.” [claim 2, lines 5-7]. Here, it is unclear if the fluid supply-drainage device and first fluid supply-drainage pipe are positively claimed. Therefore, the claim is unclear. For the purposes of prosecution, it will be assumed that they are positively claimed. 
In regards to claim 11, the claim reads “absorbed” [line 3]. It is clear that this word here is in error, but not clear what the replacement would be, or the intended scope of the claim. Therefore, the claim is unclear. 
Allowable Subject Matter
	Claims 1-3, 7, 9-13, 16 and 18-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach, among other features, a self-propelled soft robot for automatically moving through a lumen, comprising a tube having: 
a cavity, 
one or more drivers each comprising first, second and third driving units, the driving units evenly embedded within a peripheral wall of the cavity, the driving units all telescopic along an axis of the tube, 
two or more support structures, where each two adjacent support structures have one of the one or more drivers therebetween, wherein the support structures are arranged about the peripheral wall of the tube cavity, and are fixedly connected with the propelling structures, the support structures configured to fix at least one end of the robot on the lumen. 
Frazer (USPN 4,176,662) teaches the above except for that the propelling structures are embedded within the wall of the tube, Frazer instead teaching propelling structures about the wall of the tube. 
Krasner et al. (USPN 4,676,228) teaches the above except for that the propelling structures are embedded within the wall of the tube, Krasner instead teaching one propelling structure about the wall of the tube. 
Dario et al. (USPN 5,906,591) teaches the above except only teaching one propelling structure. 
Wendlandt (US PGPUB 2002/0107478) teaches the above except for not detailing the location of the propelling structures.
Phee Soo Jay (US PGPUB 2004/0073082) teaches the above, except only teaching one propelling structure. 
Terliuc (US PGPUB 2007/0276181) teaches the above except for the driver only having two driving units instead of three, and one of the support structures not being fixedly connected with the propelling structures. 
Knoll (US PGPUB 2009/0314119) teaches the above, except for that the propelling structures are embedded within the wall of the tube, Knoll instead teaching propelling structures about the wall of the tube.
There is no reason or suggestion provided in the prior art to modify the above devices to have the additional features as claimed above, and the only reason to modify the references would be based on Applicant's disclosure, which is impermissible hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frazer (USPN 4,176,662)
Krasner et al. (USPN 4,676,228) 
Dario et al. (USPN 5,906,591) 
Wendlandt (US PGPUB 2002/0107478)
Phee Soo Jay (US PGPUB 2004/0073082) 
Terliuc (US PGPUB 2007/0276181) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795